DISMISS; and Opinion Filed December 29, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01462-CV

                   IN THE INTEREST AND PROTECTION OF M.W.L.

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-11773

                             MEMORANDUM OPINION
                       Before Justices Bridges, Lang-Miers, and Schenck
                                Opinion by Justice Lang-Miers
       Before the Court is appellant the City of Dallas’s December 15, 2015 motion to dismiss

the appeal and issue the mandate in this case. The City states that it has reached a settlement of

all disputed claims with appellee Rhonda Hunter and no longer wishes to pursue the appeal. In

accordance with the parties’ agreement, we grant the motion, dismiss the appeal, and direct the

Clerk of the Court to issue the mandate forthwith. TEX. R. APP. P. 42.1(a)(1).




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE
141462F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST AND PROTECTION                      On Appeal from the 134th Judicial District
OF M.W.L.                                           Court, Dallas County, Texas
                                                    Trial Court Cause No. DC-14-11773.
No. 05-14-01462-CV                                  Opinion delivered by Justice Lang-Miers,
                                                    Justices Bridges and Schenck participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Rhonda Hunter recover her costs of this appeal from
appellant the City of Dallas.

       The Clerk of the Court is DIRECTED to issue the mandate forthwith.


Judgment entered this 29th day of December, 2015.